FILED
                             NOT FOR PUBLICATION                            APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10245

               Plaintiff - Appellee,              D.C. No. 2:03-CR-00297-RLH

  v.
                                                  MEMORANDUM *
ELISEO CRUZ OSORIO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Eliseo Cruz Osorio appeals from the 11-month sentence imposed following

revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Osorio contends that his sentence is substantively unreasonable in light of

his individual circumstances, including the facts that he reentered the United States

due to economic necessity and that his criminal record predates his supervised

release violation. The record reflects that, under the totality of the circumstances,

Osorio’s sentence is substantively reasonable. See Gall v. United States, 552 U.S.
38, 51-52 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.

2008) (en banc).

      AFFIRMED.